Exhibit 10.3

 

EXECUTION VERSION

 

SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Second
Amendment”), dated as of October 11, 2016 (the “Second Amendment Effective
Date”), is among CENTENNIAL RESOURCE PRODUCTION, LLC, a Delaware limited
liability company (the “Borrower”); each of the undersigned guarantors (the
“Guarantors”, and together with the Borrower, the “Credit Parties”); each of the
Lenders party hereto; and JPMORGAN CHASE BANK, N.A., as administrative agent for
the Lenders (in such capacity, together with its successors in such capacity,
the “Administrative Agent”).

 

Recitals

 

A.                                    The Borrower, the Administrative Agent and
the Lenders are parties to that certain Amended and Restated Credit Agreement
dated as of October 15, 2014 (as amended prior to the date hereof, the “Credit
Agreement”), pursuant to which the Lenders have, subject to the terms and
conditions set forth therein, made certain credit available to and on behalf of
the Borrower.

 

B.                                    The Borrower has advised the
Administrative Agent and the Lenders that certain members of the NGP Group and
Affiliates of Riverstone Investment Group LLC (“Riverstone”) entered into the
Contribution Agreement dated as of July 6, 2016, as amended, modified or
assigned on or before the date hereof (the “Acquisition Agreement”) whereby
Silver Run Acquisition Corporation, a Delaware corporation to be renamed
Centennial Resource Development, Inc. (“Silver Run”), agreed to acquire
approximately 89% of the outstanding Equity Interests of the Borrower from NGP
(such acquisition, the “Silver Run Acquisition”).

 

C.                                    The Borrower has advised the
Administrative Agent and the Lenders that, concurrently with the Silver Run
Acquisition, Silver Run will issue approximately 101,005,000 shares of its
Class A Common Stock to certain Affiliates of Riverstone and certain other
accredited investors (the “Silver Run Equity Issuance”), the proceeds of which
will be used, directly or indirectly by Silver Run and the Borrower, to, among
other things, (i) consummate the Silver Run Acquisition, (ii) repay in full the
Term Loans, (iii) repay the aggregate principal amount of any outstanding
Revolving Loans, and (iv) make a one-time cash distribution to the Centennial
Contributors (as defined in the Acquisition Agreement) pursuant to
Section 2.1(b) of the Acquisition Agreement, and make redemptions by Silver
Run’s public stockholders of shares of Class A Common Stock to the extent
required by the Acquisition Agreement (the “Specified Distribution”), in each
case, on the Second Amendment Effective Date (the consummation of the Silver Run
Acquisition, the making of the Silver Run Equity Issuance and the Specified
Distribution, the repayment in full of the Term Loans and the repayment of any
outstanding Revolving Loans, collectively, the “Second Amendment Transactions”).

 

D.                                    The Borrower has requested that the
Lenders enter into this Second Amendment to (i) amend the Credit Agreement in
certain respects as set forth herein including, without limitation, to
(A) permit the Silver Run Acquisition and (B) replace Annex I to reflect the
repayment in full of all Term Loans, and (ii) reflect the increase of the
Borrowing Base from $140,000,000 to $200,000,000, in each case upon the terms
and conditions set forth herein and in each case to be effective as of the
Second Amendment Effective Date.

 

--------------------------------------------------------------------------------


 

E.                                     The Administrative Agent and the Lenders
have agreed, subject to the terms and conditions set forth herein, to enter into
this Second Amendment.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.                                           Defined Terms.  Each
capitalized term which is defined in the Credit Agreement, but which is not
defined in this Second Amendment, shall have the meaning ascribed such term in
the Credit Agreement, as amended hereby.  Unless otherwise indicated, all
section references in this Second Amendment refer to the Credit Agreement.

 

Section 2.                                           Amendments.  In reliance on
the representations, warranties, covenants and agreements contained in this
Second Amendment, and subject to the satisfaction of the conditions precedent
set forth in Section 5 hereof, the Credit Agreement shall be amended effective
as of the Second Amendment Effective Date in the manner provided in this
Section 2.

 

2.1                               Additional Definitions.  Section 1.02 of the
Credit Agreement is hereby amended to add thereto in alphabetical order the
following definitions which shall read in full as follows:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of any EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or clause (b) of this
definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

2

--------------------------------------------------------------------------------


 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Immaterial Subsidiary” shall mean any Restricted Subsidiary designated by the
Borrower as an Immaterial Subsidiary if and for so long as such Immaterial
Subsidiary, together with all other Immaterial Subsidiaries so designated as
Immaterial Subsidiaries, does not have total assets at such time exceeding
$100,000; provided that no Subsidiary may be an Immaterial Subsidiary if it owns
Oil and Gas Properties that are included in the then effective Borrowing Base.

 

“Riverstone” means Riverstone Investment Group LLC (the “Manager”), Riverstone
Global Energy and Power Fund VI, L.P., Riverstone Non-ECI Partners, L.P., and
Riverstone Energy Limited, together with the parallel investment entities and
alternative investment entities of the foregoing, and any future investment fund
or co-investment fund managed by the Manager or any of its Affiliates, and any
Affiliates of one or more of the foregoing; provided that in no event will any
portfolio company of any of the foregoing be included in the definition of
“Riverstone”.

 

“Second Amendment” means that certain Second Amendment to Amended and Restated
Credit Agreement dated as of the Second Amendment Effective Date, among the
Borrower, the Guarantors party thereto, the Administrative Agent and the Lenders
party thereto.

 

“Second Amendment Effective Date” means October 11, 2016.

 

“Second Amendment Transactions” has the meaning set forth in the Second
Amendment.

 

“Centennial Resource Development” means Centennial Resource Development, Inc., a
Delaware corporation formerly known as Silver Run Acquisition Corporation.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

2.2                               Amended Definitions. The following definitions
contained in Section 1.02 of the Credit Agreement are hereby amended as follows:

 

(a)                                 Clause (d) of the definition of “Defaulting
Lender” is hereby amended to insert “or become the subject of a Bail-In Action”
immediately after “or bankruptcy” therein.

 

3

--------------------------------------------------------------------------------


 

(b)                                 The definition of “LIBO Rate” is hereby
amended to add the following sentence at the end of such definition: 
“Notwithstanding anything to the contrary contained herein, in no event shall
the LIBO Rate be less than 0%.”

 

(c)                                  The last sentence of the definition of
“Parent” is hereby deleted in its entirety.

 

2.3                               Amended and Restated Definitions.  The
following definitions contained in Section 1.02 of the Credit Agreement are
hereby amended and restated in their entirety to read in full as follows:

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Applicable Margin” means for any day, with respect to any ABR Loan or
Eurodollar Loan that is a Revolving Loan, or with respect to the Revolving
Credit Commitment Fee Rate, as the case may be, the rate per annum set forth in
the Borrowing Base Utilization Grid below based upon the Borrowing Base
Utilization Percentage then in effect:

 

Borrowing Base Utilization Grid

 

Borrowing Base Utilization Percentage

 

< 25%

 

> 25% < 50%

 

> 50% < 75%

 

> 75% < 90%

 

> 90%

 

Eurodollar Loans

 

2.250%

 

2.500%

 

2.750%

 

3.000%

 

3.250%

 

ABR Loans

 

1.250%

 

1.500%

 

1.750%

 

2.000%

 

2.250%

 

Revolving Credit Commitment Fee Rate

 

0.500%

 

0.500%

 

0.500%

 

0.500%

 

0.500%

 

 

Each change in the Applicable Margin for Revolving Loans shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change; provided that
if at any time the Borrower fails to deliver a Reserve Report pursuant to
Section 8.12(a), then the “Applicable Margin” means, with respect to Revolving
Loans, the rate per annum set forth on the grid when the Borrowing Base
Utilization Percentage is at its highest level until such Reserve Report is
delivered.

 

“Change in Control” means (a)  any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 of the Securities Exchange Act) other than Riverstone,
shall have acquired beneficial ownership or control of Equity Interests
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of Centennial Resource Development,
the Parent or the Borrower, (b) the occupation of a majority of the seats (other
than vacant seats) on the board of directors of Centennial Resource

 

4

--------------------------------------------------------------------------------


 

Development by Persons who were neither (i) nominated, appointed or approved for
consideration by shareholders for election by the board of directors of
Centennial Resource Development or (ii) appointed by directors so nominated,
appointed or approved, (c) the failure of Centennial Resource Development to
(i) own more than 50% of the Equity Interests of the Borrower with ordinary
voting power to elect or appoint the managers of the Borrower or (ii) Control
the Borrower, or (d) the failure of the Parent (at any time that the Parent is
not the Borrower) to own 100% of the Equity Interests in the Borrower.

 

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus (a) the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: (i) interest, (ii) income taxes (however
denominated), (iii) depreciation, depletion, amortization and other similar
noncash charges, (iv) exploration expenses, including plugging and abandonment
expenses, (v) transaction costs, expenses and charges with respect to the
acquisition or disposition of Oil and Gas Properties incurred in such period in
an aggregate amount not to exceed $5,000,000 in any Reference Period,
(vi) costs, fees and expenses incurred by the Credit Parties in connection with
the closing of this Agreement and the Transactions occurring on or about the
Effective Date, and (vi) costs, fees and expenses incurred by the Credit Parties
in connection with the Second Amendment Transactions, minus (b) all noncash
income added to Consolidated Net Income. For the purposes of calculating EBITDAX
(including any component thereof) for any period of four (4) consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
financial ratio contained in Section 9.01(a), if at any time during such
Reference Period the Parent or any Restricted Subsidiary shall have made any
Material Disposition or Material Acquisition, the EBITDAX for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Disposition or Material Acquisition had occurred on the first day of
such Reference Period (such calculations to be reasonably acceptable to the
Administrative Agent).

 

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Notes, the Letter of Credit Agreements, the Letters of Credit,
the Engagement Letter and the Security Instruments.

 

“Permitted Tax Distributions” means, with respect to the Borrower so long as it
is taxable as a partnership for United Stated federal income tax purposes, tax
distributions to the members of the Borrower in an aggregate amount that does
not exceed (a) the sum of the highest marginal United States federal and New
York state income tax rates applicable to individuals on ordinary income,
multiplied by (b) the Borrower’s federal taxable income.

 

“Qualifying IPO” means the Second Amendment Transactions.

 

5

--------------------------------------------------------------------------------


 

2.4                               Amendments to Section 3.04. 
Section 3.04(c)(iv), 3.04(c)(v) and 3.04(c)(vi) of the Credit Agreement are each
hereby deleted in their respective entireties and replaced in each instance with
“[Reserved]”.

 

2.5                               Amendment to Article VII.  Article VII of the
Credit Agreement is hereby amended to insert the new Section 7.24 below
immediately after Section 7.23 thereof, which shall read in full as follows:

 

Section 7.24 EEA Financial Institutions.  No Credit Party is an EEA Financial
Institution.

 

2.6                               Amendment to Section 8.14(a). 
Section 8.14(a) of the Credit Agreement is hereby amended to amend and restate
each instance therein of “80%” with “85%”.

 

2.7                               Amendment to Section 8.14(b). 
Section 8.14(b) of the Credit Agreement is hereby amended and restated in its
entirety to read in full as follows:

 

(b)                                 In the event that (i) the Parent creates or
acquires any Restricted Subsidiary other than an Immaterial Subsidiary
(including by designating any Unrestricted Subsidiary as a Restricted Subsidiary
pursuant to the terms hereof) or (ii) any Domestic Subsidiary incurs or
guarantees any Funded Debt, the Borrower shall, or shall cause the Parent to,
promptly cause such Restricted Subsidiary (if other than the Borrower) to
execute and deliver the Guaranty Agreement and the Security Agreement (or
supplements thereto or assumption agreements thereto, as applicable) pursuant to
which such Restricted Subsidiary shall guarantee the Indebtedness and grant
liens and security interests in its personal property that constitutes
Collateral (as defined in the Security Agreement). In the event that the Parent
creates or acquires any Restricted Subsidiary other than an Immaterial
Subsidiary, the Credit Party that owns the Equity Interests in such new
Restricted Subsidiary shall execute and deliver a supplement to the Security
Agreement pursuant to which such Credit Party will confirm the pledge of all of
the Equity Interests of such new Restricted Subsidiary to secure the
Indebtedness. In connection with the foregoing, the Credit Parties shall
(i) deliver original stock certificates, if any, evidencing the Equity Interests
of such new Restricted Subsidiary, together with an appropriate undated stock
power for each certificate duly executed in blank by the registered owner
thereof and (ii) execute and deliver such other additional closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent. Parent and Borrower shall cause any Subsidiary (if other
than the Borrower) that guarantees the obligations with respect to any Permitted
Senior Unsecured Notes to become a Guarantor by executing and delivering to the
Administrative Agent an assumption agreement with respect to the Guaranty
Agreement.

 

2.8                               Amendments to Section 9.04(a). 
Section 9.04(a) of the Credit Agreement is hereby amended to (a) delete the
“and” immediately before “(vi)” therein, (b) amend and restate the “.” at the
end of the first sentence thereof with “; (vii) the Parent may make cash
distributions; provided that, in the case of the this clause (vii), (A) no
Default or Event of Default exists or results from the making of such Restricted
Payment, (B) after giving effect to such Restricted Payment, Liquidity is not
less than the greater of (1) $40,000,000 or (2) twenty percent (20%) of the
Borrowing Base then in effect and (C) after giving effect to such Restricted

 

6

--------------------------------------------------------------------------------


 

Payment, the Parent’s ratio of Total Funded Debt (as of such date) to EBITDAX
(for the Rolling Period for which financial statements have been, or are
required to have been, delivered pursuant to Section 8.01(a) or (b)) shall not
exceed 2.75 to 1.00 on a pro forma basis, and (viii) the Borrower may use
proceeds from the Silver Run Cash Contribution (as defined in the Acquisition
Agreement (as defined in the Second Amendment)) to make a cash distribution on
the Second Amendment Effective Date to the Centennial Contributors (as defined
in the Acquisition Agreement) pursuant to Section 2.1(b) of the Acquisition
Agreement and (c) amend and restate clause (iv) therein in its entirety with the
following clause (iv) which shall read in full as “(iv) the Borrower may make
Permitted Tax Distributions in accordance with the last sentence of this
Section 9.04;”.

 

2.9                               Amendments to Section 9.13. Section 9.13 of
the Credit Agreement is hereby amended to (a) delete the “and” immediately
before “(g)” therein, (b) amend and restate the “.” at the end of the first
sentence thereof with “; and (h) the Second Amendment Transactions”.

 

2.10                        Amendment to Section 9.17(a)(i). 
Section 9.17(a)(i) of the Credit Amendment is hereby amended and restated in its
entirety to read in full as follows:

 

(i)                                           Subject to clause (b) of this
Section 9.17, Swap Agreements with an Approved Counterparty in respect of
commodities the notional volumes of which (when aggregated with other commodity
Swap Agreements then in effect) do not exceed, as of the date such Swap
Agreement is entered into (and for each month during the period during which
such Swap Agreement is in effect), the applicable percentage set forth in the
table below for the time periods (relative to the execution date of the relevant
Swap Agreement) set forth in the table below of the reasonably anticipated
production of crude oil, natural gas and natural gas liquids and condensate,
calculated separately and, in each case, as such production is forecast from the
Parent’s and its Restricted Subsidiaries’ Oil and Gas Properties constituting
Proved Reserves as set forth on the most recent Reserve Report delivered
pursuant to the terms of this Agreement:

 

Period (relative to execution date of
relevant Swap Agreement)

 

Percentage Limitation

Months 1-24

 

80% of Proved

Months 25-60

 

65% of Proved

 

provided, however, that such Swap Agreements shall not, in any case, have a
tenor of greater than five (5) years.  It is understood that Swap Agreements in
respect of commodities which may, from time to time, “hedge” the same volumes,
but different elements of commodity risk thereof (such as, for example, basis
risk and price risk), shall not be aggregated together when calculating the
foregoing limitations on notional volumes or for any other purpose of this
Section.

 

2.11                        Amendment to Section 12.02(b)(vii). 
Section 12.02(b)(vii) of the Credit Agreement is hereby amended to amend and
restate “80%” therein with “85%”.

 

7

--------------------------------------------------------------------------------


 

2.12                        Amendment to Article XII.  Article XII of the Credit
Agreement is hereby amended to insert the new Section 12.20 below immediately
after Section 12.19 thereof, which shall read in full as follows:

 

Section 12.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                       the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                       the effects of any Bail-In Action on
any such liability, including, if applicable:

 

(i)                                           a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                        a conversion of all, or a portion
of, such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent undertaking, or a bridge institution that may
be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or

 

(iii)                                     the variation of the terms of such
liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.

 

2.13                        Replacement of Annex I.  Annex I to the Credit
Agreement is hereby replaced in its entirety with Annex I attached hereto and
Annex I attached hereto shall be deemed to be attached as Annex I to the Credit
Agreement.

 

Section 3.                                           Redetermination of
Borrowing Base.  The Lenders hereby agree that for the period from and including
the Second Amendment Effective Date, but until the next Scheduled
Redetermination Effective Date, the next Interim Redetermination Date or the
next adjustment to the Borrowing Base under Section 2.08(e) of the Credit
Agreement or Section 8.13(c) of the Credit Agreement, whichever occurs first,
the amount of the Borrowing Base shall be increased from $140,000,000 to
$200,000,000, which redetermination of the Borrowing Base shall constitute the
October 1, 2016 Scheduled Redetermination of the Borrowing Base.  This Section 3
constitutes the New Borrowing Base Notice for the October 1, 2016 Scheduled
Redetermination of the Borrowing Base.

 

8

--------------------------------------------------------------------------------


 

Section 4.                                           Conditions Precedent.  The
effectiveness of this Second Amendment is subject to the following:

 

4.1                               The Administrative Agent shall have received
counterparts of this Second Amendment from the Credit Parties and each of the
Lenders.

 

4.2                               The Administrative Agent shall have received
all fees and other amounts due and payable on or prior to the Second Amendment
Effective Date including, without limitation, the Second Amendment Upfront Fees
referred to in Section 4.3 below.

 

4.3                               The Administrative Agent shall have received,
for the account of each of the Second Amendment Increasing Lenders (as defined
below) party to this Second Amendment (including, without limitation, JPMorgan
Chase Bank, N.A.), upfront fees (the “Second Amendment Upfront Fees”) in an
aggregate amount for each such Second Amendment Increasing Lender equal to 45
basis points (0.45%) of the amount of such Second Amendment Increasing Lender’s
Second Amendment Increased Commitment (as defined below).  As used herein,
“Second Amendment Increasing Lender” means each Lender whose Revolving Credit
Commitment after giving effect to the increase to the Borrowing Base pursuant to
Section 3 of this Second Amendment exceeds such Lender’s Revolving Credit
Commitment (including if such Revolving Credit Commitment was zero), if any,
that was in effect immediately prior to giving effect to the increase to the
Borrowing Base pursuant to Section 3 of this Second Amendment, and “Second
Amendment Increased Commitment” means the amount of such excess.

 

4.4                               (a) The Borrower will have received the direct
or indirect proceeds from the Silver Run Equity Issuance made, on or prior to
the Second Amendment Effective Date, in cash by Silver Run, in an amount
sufficient to repay the Term Loans and the aggregate principal amount of all
outstanding Revolving Loans in full, (b) the Term Loans and all such outstanding
Revolving Loans shall have been repaid, or shall concurrently be repaid, with
the closing of the Second Amendment Transactions on the Second Amendment
Effective Date and (c) after giving effect to the Second Amendment Transactions
on the Second Amendment Effective Date, the Borrower shall have no less than
$100,000,000 of unencumbered cash on its balance sheet.

 

4.5                               The Silver Run Acquisition shall have been
consummated, or shall concurrently be consummated, on the Second Amendment
Effective Date pursuant to the terms of the Acquisition Agreement.

 

4.6                               The Administrative Agent shall be reasonably
satisfied that the Security Instruments create first priority, perfected Liens
(subject only to Excepted Liens) on at least 85% of the total value of the
Proved Oil and Gas Properties evaluated in the most recently delivered Reserve
Report.

 

4.7                               The Administrative Agent shall have received
one or more certificates of the Secretary or an Assistant Secretary of the
Borrower and each Guarantor setting forth (a) resolutions of its board of
directors (or comparable governing body) with respect to the authorization of
the Borrower or such Guarantor to execute and deliver the Second Amendment and
to enter into the transactions contemplated herein and in the Loan Documents,
(b) the articles or certificate of incorporation and bylaws (or comparable
organizational documents for any

 

9

--------------------------------------------------------------------------------


 

Credit Parties that are not corporations) of the Borrower and such Guarantor,
certified as being true and complete (or, alternatively with respect to this
clause (b), a certification that there have been no changes to the
organizational documents most recently delivered and certified to under the
Credit Agreement), (c) the officers of the Borrower or such Guarantor (i) who
are authorized to sign the Loan Documents to which the Borrower or such
Guarantor is a party and (ii) who will, until replaced by another officer or
officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with the Credit Agreement (as amended hereby) and the transactions
contemplated thereby and (d) specimen signatures of such authorized officers. 
The Administrative Agent and the Lenders may conclusively rely on such
certificates until the Administrative Agent receives notice in writing from the
Borrower to the contrary.

 

4.8                               The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower certifying (a) as to the
foregoing Sections 4.4(c) and 4.5 and (b) that attached thereto is a true and
correct copy of the Acquisition Agreement and all amendments, supplements or
modifications thereto.

 

4.9                               The Administrative Agent shall have received
such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.

 

Section 5.                                           Miscellaneous.

 

5.1                               Confirmation and Effect.  The provisions of
the Credit Agreement (as amended by this Second Amendment) shall remain in full
force and effect in accordance with its terms following the effectiveness of
this Second Amendment, and this Second Amendment shall not constitute a waiver
of any provision of the Credit Agreement or any other Loan Document, except as
expressly provided for herein.  Each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof’, “herein”, or words of like import shall mean
and be a reference to the Credit Agreement as amended hereby, and each reference
to the Credit Agreement in any other document, instrument or agreement executed
and/or delivered in connection with the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended hereby.

 

5.2                               Ratification and Affirmation of Credit
Parties.  Each of the Credit Parties hereby expressly (a) acknowledges the terms
of this Second Amendment, (b) ratifies and affirms its obligations under the
Credit Agreement, the Guaranty Agreement and the other Loan Documents to which
it is a party, (c) acknowledges, renews and extends its continued liability
under the Credit Agreement, the Guaranty Agreement and the other Loan Documents
to which it is a party, (d) agrees that its guarantee under the Guaranty
Agreement and the other Loan Documents to which it is a party remains in full
force and effect with respect to the Indebtedness as amended hereby,
(e) represents and warrants to the Lenders and the Administrative Agent that
each representation and warranty of such Credit Party contained in the Credit
Agreement, the Guaranty Agreement and the other Loan Documents to which it is a
party is true and correct in all material respects as of the date hereof and
after giving effect to the amendments set forth in Section 2 hereof except
(i) to the extent any such representations and warranties are expressly limited
to an earlier date, in which case, on and as of the date hereof, such
representations and warranties shall continue to be true and correct as of such
specified earlier date, and (ii) to the

 

10

--------------------------------------------------------------------------------


 

extent that any such representation and warranty is expressly qualified by
materiality or by reference to Material Adverse Effect, such representation and
warranty (as so qualified) shall continue to be true and correct in all
respects, (f) represents and warrants to the Lenders and the Administrative
Agent that the execution, delivery and performance by such Credit Party of this
Second Amendment are within such Credit Party’s corporate, limited partnership
or limited liability company powers (as applicable), have been duly authorized
by all necessary action and that this Second Amendment constitutes the valid and
binding obligation of such Credit Party enforceable in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally, and
(g) represents and warrants to the Lenders and the Administrative Agent that,
after giving effect to this Second Amendment, no Borrowing Base Deficiency,
Default or Event of Default exists.

 

5.3                               Counterparts.  This Second Amendment may be
executed by one or more of the parties hereto in any number of separate
counterparts, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of this Second Amendment by
facsimile or electronic (e.g. pdf) transmission shall be effective as delivery
of a manually executed original counterpart hereof.

 

5.4                               No Oral Agreement.  THIS WRITTEN SECOND
AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN
CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES THAT MODIFY THE AGREEMENTS OF THE PARTIES IN THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

5.5                               Governing Law.  THIS SECOND AMENDMENT
(INCLUDING, BUT NOT LIMITED TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

5.6                               Payment of Expenses.  The Borrower agrees to
pay or reimburse the Administrative Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with this Second
Amendment, any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of counsel to the Administrative Agent.

 

5.7                               Severability.  Any provision of this Second
Amendment which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

5.8                               Successors and Assigns.  This Second Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

[Signature Pages Follow.]

 

11

--------------------------------------------------------------------------------


 

The parties hereto have caused this Second Amendment to be duly executed as of
the day and year first above written.

 

BORROWER:

CENTENNIAL RESOURCE PRODUCTION, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ George S. Glyphis

 

 

George S. Glyphis

 

 

Vice President and Chief Financial Officer

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

GUARANTORS:

ATLANTIC EXPLORATION, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ George S. Glyphis

 

 

George S. Glyphis

 

 

Vice President and Chief Financial Officer

 

 

 

CENTENNIAL RESOURCE MANAGEMENT, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Ward Polzin

 

 

Ward Polzin

 

 

Chief Executive Officer

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender

 

 

 

 

 

 

By:

/s/ Ryan Fuessel

 

Name:

Ryan Fuessel

 

Title:

Authorized Officer

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Brad Elliott

 

Name:

Brad Elliott

 

Title:

Vice President

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Garrett R. Merrell

 

Name:

Garrett R. Merrell

 

Title:

Relationship Manager

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Matthew Davis

 

Name:

Matthew Davis

 

Title:

Vice President

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Daria Mahoney

 

Name:

Daria Mahoney

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Trudy Nelson

 

Name:

Trudy Nelson

 

Title:

Authorized Signatory

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Benjamin J. Leonard

 

Name:

Benjamin J. Leonard

 

Title:

Vice President

 

SIGNATURE PAGE TO SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

CENTENNIAL RESOURCE PRODUCTION, LLC

 

--------------------------------------------------------------------------------


 

ANNEX I

ALLOCATION OF MAXIMUM REVOLVING CREDIT AMOUNTS

 

Name of Lender

 

Applicable Revolving
Credit Percentage

 

Maximum Revolving Credit
Amount

 

JPMorgan Chase Bank, N.A.

 

20.23809524

%

$

101,190,476.22

 

Wells Fargo Bank, N.A.

 

20.23809524

%

$

101,190,476.22

 

Comerica Bank

 

20.23809524

%

$

101,190,476.21

 

BMO Harris Bank, N.A.

 

13.09523809

%

$

65,476,190.45

 

Canadian Imperial Bank of Commerce, New York Branch

 

13.09523809

%

$

65,476,190.45

 

U.S. Bank National Association

 

13.09523809

%

$

65,476,190.45

 

TOTAL

 

100.00000000

%

$

500,000,000.00

 

 

--------------------------------------------------------------------------------